Citation Nr: 9918318	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 15, 
1995, for non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1952 to 
November 1954 and from December 1955 to September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD, and a May 1996 rating decision, which 
granted nonservice-connected pension benefits but assigned an 
effective date of June 15, 1995.

The appellant's claim of entitlement to service connection 
for PTSD will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied the 
appellant's claim of entitlement to nonservice-connected 
pension.

2.  In June 1995 the RO obtained VA treatment records 
reflecting treatment beginning on October 18, 1994.

3.  In April 1996 state medical records were received by the 
RO from Georgia Regional Hospital, in Atlanta, Georgia, 
reflecting treatment of the appellant from July 1994 to March 
1995.

4.  In a May 1996 rating decision, the RO granted the 
appellant's claim of entitlement to nonservice-connected 
pension effective from June 15, 1995.



CONCLUSION OF LAW

An effective date of October 18, 1994, but no earlier, is 
warranted for entitlement to non-service connected pension.  
38 C.F.R. §§ 3.157, 3.400(r) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1992 the appellant filed a claim for nonservice-
connected pension.

In January 1994 the appellant filed again a claim for 
nonservice-connected pension.

In a December 1994 rating decision, the RO denied the 
appellant's claim of entitlement to nonservice-connected 
pension.  Later that month, the appellant filed a notice of 
disagreement with the December 1994 rating decision.

In March 1995 the RO provided the appellant with a statement 
of the case.

In a May 1995 statement, the appellant withdrew his appeal of 
the denial of nonservice-connected pension.

In June 1995 the RO obtained VA treatment records reflecting 
treatment of the appellant from October 1994 to May 1995.

In a September 1995 rating decision, the RO denied again the 
appellant's claim of entitlement to nonservice-connected 
pension.

In November 1995 the RO received private medical records from 
Grady Memorial Hospital, in Atlanta, Georgia, reflecting 
treatment of the appellant from August 1994 to October 1995.

In a February 1996 rating decision, the RO denied again the 
appellant's claim of entitlement to nonservice-connected 
pension.

In a March 1996 statement, the appellant requested to have 
his claim for nonservice-connected pension reopened.

In April 1996 state medical records were received by the RO 
from Georgia Regional Hospital, in Atlanta, Georgia, 
reflecting treatment of the appellant from July 1994 to March 
1995.

In a May 1996 rating decision, the RO granted the appellant's 
claim of entitlement to nonservice-connected pension 
effective from June 15, 1995.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  Further, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1) (1998).  The effective date for pension claims 
received on or after October 1, 1984 is the date of receipt 
of the claim, unless, within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  38 C.F.R. § 
3.400(b)(1)(ii)(A)-(B) (1998).

When a claim is reopened, the effective date of the award is 
generally the date of receipt of claim or the date when the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(1998).

The date of VA outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim for pension, which has been denied 
previously because the disability was not permanently and 
totally disabling.  38 C.F.R. § 3.157(b)(1) (1998).

The May 1996 rating decision granting the appellant's claim 
of entitlement to nonservice-connected pension was based on 
the state medical records received in April 1996.

This evidence, which documented treatment beginning in July 
1994, was received within one year of the September 1995 
rating decision, which had denied entitlement to nonservice-
connected pension.  That rating decision was based on VA 
medical records received on June 15, 1995.  The effective 
date for that claim was October 18, 1994, because the records 
indicate that the appellant was hospitalized for treatment on 
that date.  See 3.157(b)(1) (1998).

The appellant's initial claim of entitlement to nonservice-
connected pension had been denied in December 1994.  Although 
the appellant initially filed a notice of disagreement with 
that decision, he withdrew that notice of disagreement in May 
1995.  The evidence received in April 1996 was received 
outside of the appeal period for that decision.

The evidence received in April 1996 was received within the 
one-year appeal period of the September 1995 rating decision.  
That rating decision was based on the appellant's informal 
claim, which was received constructively on October 18, 1994.  
Although the state medical records, received in April 1996, 
document treatment beginning in July 1994, the appellant's 
claim was not received until October 18, 1994.  In accordance 
with 38 C.F.R. § 3.400(r), entitlement runs from the later 
date-October 18, 1994.

In a case where the law, and not the evidence, is dispositive 
of the issue, it should be denied because of lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Because the record indicates that an 
effective date, earlier than October 18, 1994, is not 
warranted, the appellant's claim lacks merit to the extent 
that it seeks entitlement to an effective date earlier than 
that.


ORDER

An effective date of October 18, 1994, but no earlier, for 
entitlement to nonservice-connected pension is granted.


REMAND

The appellant must meet initially his obligation of 
submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995).  To establish a well-grounded claim, 
a veteran must submit medical evidence of a current 
disability; medical, or in some circumstances, lay evidence 
of an in service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and a current disability.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Caluza, 7 Vet. App. 498.  For 
purposes of determining whether a claim is well grounded, the 
evidence submitted is generally presumed to be credible.  See 
Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen, 10 Vet. App. 128.

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that a veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when a 
veteran is found to have served in a combat situation, 
stressors related to that combat experience may be verified 
solely by the veteran's satisfactory lay testimony; however, 
non-combat related stressors require corroboration before 
they can be accepted as having actually occurred.  See Cohen, 
10 Vet. App. 128; 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).  To determine if a veteran 
has been in combat situations, service department records and 
combat citations will be accepted as proof of combat service.  
38 C.F.R. § 3.304(f) (1998).

The appellant's service medical records indicate that the 
appellant "participated in the defense of [United Nations] 
positions in Korea" from August 7, 1953 to September 18, 
1954.  The appellant received the Korean Service Medal, the 
United Nations Service Medal, and the National Defense 
Service Medal.  The appellant's primary duty was artillery 
cannoneer. 

The appellant's November 1954 separation examination was 
normal.

At the appellant's July 1957 separation examination, the 
examiner noted that the appellant's medical history was 
negative.  His examination was normal except for asymptomatic 
flat feet.

At a November 1965 VA psychiatric examination, the appellant 
reported that he had been in the service from February 1952 
to November 1957.  The examination was conducted in a prison.  
The appellant explained that he had been in prison for three 
years because he had been convicted of forging an income tax 
check.

The examiner stated that the appellant presented a long 
history of psychopathic behavior.  The examiner diagnosed 
emotionally unstable personality.

At an April 1985 VA examination, the appellant reported that 
he had had three periods of service, including one from 1958 
to 1963.  He stated that he had been in the Republic of 
Vietnam from May 1961 to May 1962.  He stated that he had 
been incarcerated in the federal penitentiary in Atlanta, 
Georgia, from 1963 until February 1985.  He stated that he 
had been "in artillery" with the First Marine Division but 
that "nothing in particular [had] happened to him."

No neuropsychiatric diagnosis was made.

A May 1989 medical record from the Georgia Department of 
Corrections indicates that the appellant had suffered six 
months previously a gunshot wound to his right leg.

In April 1994 the appellant was treated as a VA outpatient 
for post traumatic response.  The appellant reported a five-
year history of flashbacks and auditory and visual 
hallucinations consistent with his Korean experience.

In May 1994 the appellant was treated in a VA hospital for 
various diagnoses, including PTSD.  The appellant reported 
that his right leg had been injured in Korea from the 
explosion of a land mine.  He reported flashbacks to combat 
in Korea and auditory hallucinations, which were in Korean.

At a July 1994 VA examination, the appellant reported that he 
had been injured by the explosion of a land mine in Korea.  
He said that he experienced flashbacks, became nervous, and 
heard voices, which he could not make out.

The examiner diagnosed borderline personality disorder.  He 
noted that he did not find PTSD.

In September 1994 the appellant was treated as a VA inpatient 
for substance abuse.  The VA social worker noted that the 
appellant reported having PTSD symptoms and hallucinations.  
The appellant reported also having dreams and nightmares.  
The appellant stated that he had served in Vietnam and Korea.  
He provided dates of service from 1952 to 1963.

In an October 1994 statement, the appellant claimed that he 
had served in the Republic of Vietnam from 1968 to 1970.

In a December 1994 statement, the appellant claimed that he 
had been in the Army from 1963 to 1968 and that he had served 
in the Republic of Vietnam.

From December 1994 to January 1995, the appellant was treated 
at a VA hospital.  The appellant stated that he experienced 
flashbacks and had auditory hallucinations of Vietnamese men 
talking about the war.  The diagnoses included rule-out PTSD.

In January 1995 the appellant was treated in a VA substance 
abuse program.  PTSD was listed as a current health problem.

In November 1995 the appellant was treated at the Georgia 
Regional Hospital in Atlanta, Georgia.  The appellant 
reported a history of being treated for PTSD at a VA 
hospital.  He reported experiencing flashbacks and auditory 
hallucinations.  The discharge diagnoses included PTSD by 
history.  It was also noted that the appellant was status 
post healed self-inflicted gunshot wound [GSW] in the right 
leg since 1988.

In January 1996 the appellant was hospitalized at the Georgia 
Regional Hospital in Atlanta, Georgia.  He reported that he 
had served in the Republic of Vietnam and that he had PTSD.  
He stated that he had been a prisoner of war for two years 
and that he had been tortured.  PTSD was not diagnosed.

In February 1996 the appellant was treated at the Georgia 
Regional Hospital in Atlanta, Georgia.  The diagnoses 
included PTSD.  The appellant reported that he suffered from 
PTSD from his experiences in Vietnam.

In September 1996 the appellant reported that in July 1953 in 
Korea a land mine exploded near him and gave him a severe 
headache.  He reported also that two friends, Arthur Lee 
Durden and Bobby Jones, were killed by the explosion.  

In January 1997 the appellant submitted a photocopy of a 
photograph, which he described as depicting him in camouflage 
uniform in Korea.

A March 24, 1997 letter from the Marine Corps Historical 
Center indicates that no reports were received for a 
battalion, which the appellant had identified erroneously as 
his own, between July 1952 and December 1953 and that 
casualty cards did not have a listing for Arthur Lee Durden 
or Bobby Jones.

Several other medical records submitted by the appellant 
contain notations such as "PTSD" and "this man have been 
ptsd since the Korean War."  However, these notations are 
clearly superimposed on the records and not, therefore, part 
of their original content.

Although the RO has developed diligently the most recent 
stressors provided by the appellant, the appellant's apparent 
unreliability as a historian has created the need for further 
development.  The Marine Corps Historical Center attempted to 
confirm the information provided by the appellant; however, 
this information is clearly erroneous in that the appellant 
was not in Korea during the period specified and not assigned 
to the unit, which he identified.  Further, the correct 
information regarding the appellant's service in Korea, as to 
both when and with which unit, can be obtained easily from 
the appellant's claims folder.  The appellant served in Korea 
from August 7, 1953 to September 18, 1954.  The appellant 
served with Battery "C", 1st Battalion, 11th Marines, 1st 
Marine Division (Reinf).

Further, the appellant's reported history of service in 
Vietnam at some period between 1958 and 1963 or between 1968 
and 1970 appears to conflict with the appellant's reported 
history of imprisonment in a federal penitentiary; 
nevertheless, the RO should inquire at the National Personnel 
Records Center to verify complete service dates for the 
appellant.

After review of the record, the Board finds that additional 
development of the appellant's claim of entitlement to 
service connection for PTSD would be helpful.  Accordingly, 
the case is REMANDED for the following additional 
development:

1.  The RO should request the National 
Personnel Records Center to furnish all 
service personnel records that may now be 
available.  Any information obtained is 
to be associated with the claims folder.

2.  The RO should request verification 
from the Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
Code MMRB, Quantico, Virginia 22134-0001 
(Commandant), of the appellant's alleged 
stressors.  In this regard, the RO should 
provide the Commandant with the names of 
the unit(s) to which the appellant was 
assigned during his service in Korea and 
should provide the Commandant with all 
information the appellant has proffered 
with respect to his claimed stressors, 
particularly the names of his friends 
whom he alleges were killed.  Further, 
the RO should request any information 
regarding participation of members of the 
appellant's unit in combat, in receiving 
enemy fire, and treatment of wounded 
American and Korean soldiers and 
civilians.  The RO should request also a 
determination as to whether the appellant 
was engaged in combat with the enemy 
during his service in Korea.

All developmental leads suggested by the 
Commandant should be followed up on.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
examined, if possible, by two 
psychiatrists or psychologists, or 
combination thereof, who have not 
previously examined him to determine the 
nature and severity of his psychiatric 
disorder.  The RO must specify, for the 
examiners, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  Each psychiatrist 
should conduct a separate examination 
with consideration of the criteria for 
PTSD.  The examination should be 
conducted in accordance with the Dept. of 
Veterans Affairs Memorandum of September 
29, 1997.  

If a diagnosis of PTSD is appropriate, 
the examiners should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.

If the examiners determine that the 
appellant has any psychiatric disorder in 
addition to PTSD, the examiners should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary 
causation) and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing should be conducted.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiners prior to the examination.

5.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  When it is satisfied that 
the record is complete and that the 
psychiatric examinations are adequate for 
rating purposes, the claim should be 
readjudicated by the RO. 

Following completion of the requested development, the 
appellant's claim should be readjudicated.  If the decision 
remains unfavorable, he and his representative should be 
given an appropriate supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.  

No action is required of the appellant until he is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure due process and to obtain additional clarifying 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  The Memorandum may be found on Microsoft Internet at http://152.124.238.193/bl/21/exams/exams.htm.


